Citation Nr: 1824455	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD is related to his military service.  In June 2012, a VA examiner determined that the Veteran did not meet all the criteria for a PTSD diagnosis.  Moreover, the examiner stated that the Veteran did not have a diagnosis for depression citing treatment records from July 2010 and September 2011.  The examiner failed to mention a depression diagnosis during VA treatment in October 2011; nor did he mention a private mental disorders disability questionnaire that diagnosed the Veteran with depression in July 2014.  See Medical Treatment October 2011 to July 2012; Accredited Representative Brief/DBQ November 2014.  In addition to the medical findings a lay statement by the Veteran's sister states that the Veteran returned home depressed after his service in Vietnam.  See Statement of Support from Sister June 2012.  Since the VA examiner has not accounted for the depression diagnosis the Board finds the examination inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). As such, the claim has been recharacterized as a claim for an acquired psychiatric disorder to incorporate an additional diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, remand is warranted to determine if the Veteran's depression is related to his active military service.

Additionally, updated VA treatment records should be associated with the record on remand.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance.)


Accordingly, the case is REMANDED for the following actions:

1. Update/Obtain VA treatment records from May 2014 to present.

2.  After completion of #1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  Ask the examiner to review the claims file in order to be familiar with the medical history of the disorder.  The examiner should comment on reviewing the record. The examiner is asked to discuss the following:

a)  Is the Veteran's current depression disability at least as likely as not to have had its onset in service or is otherwise related to service?  Specifically, the examiner is to consider/address:
i)  Veteran lay statements with regard to excessive drinking and drug use during service.
ii)  The Veteran's reduction in rank due to Court Martials during service as noted on his DA Form 20, which shows under "Appointments and Reductions" the Veteran rose to the rank of PFC/E3 and then was reduced back down to PVT/E1 upon discharge.
iii) Veteran's lay statements with regard to driving throughout Vietnam delivering supplies and experiencing the site of dead bodies.
iv) The Veteran's sister's statement

b)   Does the Veteran have any acquired psychiatric disorder, to include PTSD, from his corroborated military stressor as a truck driver delivering supplies throughout Vietnam that is at least likely as not to have had its onset in service or is otherwise related to service?

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).

If the inability to provide an opinion without resort to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency. If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3)  Thereafter, readjudicate the issue on appeal.  If the benefit remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


